UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4246



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

SHAWN LATIFF EARLY,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00066-NCT)


Submitted:   September 19, 2007           Decided:   October 12, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis, Senior
Litigator, Winston-Salem, North Carolina, for Appellant. Michael
Augustus DeFranco, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pursuant to a plea agreement, Shawn Latiff Early pled guilty

to being a felon in possession of a firearm, in violation of 18

U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 2000 & Supp. 2007).          The

district court sentenced Early to eighty-three months in prison.

Early appeals his conviction and sentence.        His attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

finding no meritorious grounds for appeal but questioning whether

the sentence imposed by the district court was reasonable.        Early

also filed a pro se supplemental brief challenging his sentence.

We affirm.

     In imposing a sentence after United States v. Booker, 543 U.S.
220 (2005), a court still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).       This court will affirm a post-
Booker sentence if it “is within the statutorily prescribed range
and is reasonable.”     Id. at 433 (internal quotation marks and

citation omitted).      “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”         United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

rebuttable    presumption   of   reasonableness   to   within-guidelines

sentence).


                                  - 2 -
     The district court sentenced Early only after considering and

examining the sentencing guidelines and the § 3553(a) factors, as

instructed by Booker.         Early’s eighty—three—month prison term is

within the properly calculated advisory guideline range and well

within the ten-year statutory maximum sentence set forth in 18

U.S.C.A. § 924(a)(2).         Neither Early nor the record suggests any

information so compelling as to rebut the presumption that the

sentence is reasonable. We therefore conclude that the sentence is

reasonable.

     We have reviewed Early’s pro se supplemental brief and find

the issue he raises meritless.          In accordance with Anders, we have

reviewed the entire record for any meritorious issues and have

found none.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court    for   leave   to   withdraw     from
representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and     argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                       - 3 -